DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 13 is cancelled and claims 15-21 are newly added leaving claims 1-12 and 14-21 pending in this application.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “in response to determine to comprise the predetermined word collection” in claims 1, 7 and 14 has a meaning that is indecipherable to the Examiner and shall not be granted patentable weight. Claims 2-6, 8-12 and 15-21 inherit these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) in view of Okimoto et al. (U.S. Patent Application Publication 2008/0167872).
As per claims 1, 7 and 14, McAteer et al. discloses:
 A method for generating a modified statement, comprising: 
obtaining a target statement (Figure 3A, item 304 and Paragraph [0076] – a string of multiple words is received), and separating words in the target statement to obtain a word collection to be modified (Figure 3A, item 306 and Paragraph [0077] – one or more spelling mistake words are identified); 
determining whether a target storage portion comprises a predetermined word collection to be confirmed corresponding to a word to be modified in the word collection to be modified (Figure 3A, items 308-310 and Paragraphs [0078-0085] – potential corrected spellings of the misspelled word are considered); 
wherein words to be confirmed have error probabilities (Figure 3A, item 312 and Paragraph [0086] – the shorter the edit distance, the higher the probability that this is the correct replacement word) and usage probabilities (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability); 
the error [usage] probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified (Figure 3A, item 312 and Paragraphs [0086] & [0089-0090] – the shorter the edit distance, the higher the probability that this is the correct replacement word); 
the usage probabilities are configured for indicating probabilities of using the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability); 
in response to determine to comprise the predetermined word collection, based on the error probabilities and the usage probabilities of the words to be confirmed, determining modification probabilities of the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability and is utilized for words having the shortest error distance (i.e. highest error probability). The probability that this is the correct modification is a combination of the two); 
wherein the modification probabilities are configured for indicating probabilities of revising the word to be modified as the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability and is utilized for words having the shortest error distance (i.e. highest error probability). The probability that this is the correct modification is a combination of the two); 
according to a numerical sequence of the modification probabilities, selecting predetermined numbered words to be confirmed from the word collection to be confirmed as a word sub-collection to be confirmed (Figure 3A, item 316 and Paragraph [0088] – the method is repeated until all of the misspelled words are corrected); and 
based on the word sub-collection to be confirmed, generating the modified statement (Figure 3A, item 318 and Paragraph [0089] – the text with all the misspelled words corrected in the modified statement).
McAteer et al. fails to explicitly disclose but Okimoto et al. in the same field of endeavor teaches that edit distances and error occurrence probabilities are interrelated (Paragraph [0161] – the edit distances of all insertion, omission and substitution errors is based on their error occurrence probabilities)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. with the edit distance & error probability linkage of Okimoto et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 7 is directed for a device for executing the method of claim 1, so is reject for similar reasons. See Figure 1 for a system including a processor and memory for implementing the invention.
Claim 14 is directed to a non-transitory computer readable medium containing a computer program to cause a processor to execute the method of claim 1, so is rejected for similar reasons. See Figures 1 & 2 for program modules contained in persistent memory for implementing the invention.

As per claims 3, 9 and 18, the combination of McAteer et al. and Okimoto et al. discloses all of the limitations of claims 1, 7 and 14 above. The combination fails to disclose but McAteer et al. in the combination does suggest:
with respect to a word to be confirmed in the word collection to be confirmed, determining a quantity of the word to be confirmed comprised in texts in a predetermined text sub-collection corresponding to the word to be confirmed as a first number; wherein the text sub-collection is a sub-collection of a predetermined text collection; determining a quantity of the word to be modified corresponding to the word to be confirmed comprised in the texts in the predetermined text sub-collection corresponding to the word to be confirmed as a second number; dividing the second number by a sum of the first number and the second number to obtain an error probability of the word to be confirmed; determining a quantity of the word to be confirmed in the predetermined text collection as a third number; and determining a ratio of the third number to a total number of words comprised in the texts in the predetermined text collection as a usage probability of the word to be confirmed.
Because these probabilities are based on specific word counts divided by each other, which is a standard language model technique, it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) and Okimoto et al. (U.S. Patent Application Publication 2008/0167872) in view of Lui et al.  (U.S. Patent Application Publication 2008/0319738) .
As per claims 2, 8 and 17, the combination of McAteer et al. and Okimoto et al. discloses all of the limitations of claims 1, 7 and 14 above. The combination fails to disclose but Yamamoto et al. in the same field of endeavor teaches:
the target storage portion is a pre-established correlation chart; the pre-established correlation chart comprises the word to be modified and the word collection to be confirmed; the pre-established correlation chart is configured for indicating a corresponding relation of the word to be modified and the word collection to be confirmed; the correlation chart further comprises the error probabilities and the usage probabilities of the words to be confirmed (Paragraphs [0043], [0048] & [0082] – the dictionary pre-stores words and their probability values. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to store two probability values rather than just one, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. and Okimoto et al. with the dictionary of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results

Claims 4-6, 10-12, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) and Okimoto et al. (U.S. Patent Application Publication 2008/0167872) in view of Lui et al. (Chinese Patent Application Publication 105550173, listed in IDS dated 9/15/2020) .
As per claims 4, 10 and 19, the combination of McAteer et al. and Okimoto et al. discloses all of the limitations of claims 1, 7 and 14 above. The combination fails to disclose but Lui et al. in the same field of endeavor teaches:
utilizing the words to be confirmed in the word sub-collection to be confirmed, generating at least one candidate modified statement, and obtaining confidence coefficients of candidate modified statements in the at least one candidate modified statement; and based on a numerical sequence of the confidence coefficients, selecting a candidate modified statement from the at least one modified statement as the modified statement (Paragraphs [0066-0070] and Figure 3, items 307-309 - 307, replacing erroneous words with each pending candidate word separately, obtaining at least one pending textual information ( equivalent to generating at least one candidate modifier sentence using pending words in the obtained subset of pending words), step 308, calculating the probability of occurrence of each pending textual information ( equivalent to and resulting in confidence of a candidate revision sentence of the at least one candidate revision sentence) separately by the first language model, step 309, based on the probability of occurrence of the pending text information, determines one of the pending text information as corrected text information ( corresponding to extracting a candidate modifier sentence from the at least one candidate modifier sentence as a modifier sentence based on the order of magnitude of the obtained confidence)).
    It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. and Okimoto et al. with the confidence coefficients of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results

As per claims 5, 11, 16 and 20, the combination of McAteer et al. and Okimoto et al. discloses or suggests all of the limitations of claims 1, 7, 9 and 14 above. The combination fails to disclose but Liu et al. in the same field of endeavor teaches:
wherein after determining whether a target storage portion comprises a predetermined word collection to be confirmed corresponding to a word to be modified in the word collection to be modified, the method further comprises: in response to determine that the target storage portion excludes the predetermined word collection to be confirmed corresponding to the word to be modified, determining pinyin of Chinese characters comprised in the word to be modified; based on the pinyin, obtaining at least one matching word suited the pinyin; and selecting predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed (Paragraphs [0042] & [0060-0064] and Figure 3, items 304-306 - 304, determining a candidate word corresponding to the erroneous word based on a predetermined rule, the predetermined rule may include at least one of a pinyin rule, a glyph rule, an edit distance rule (since there is no preset set of pending words in the scheme of Lui et al., the feature corresponds to the set of pending words corresponding to the word to be corrected in response to determining that there is no preset set of pending words in the target storage area), when determining a candidate word corresponding to an erroneous word based on a pinyin rule, those words that are the same as the pinyin of the wrong word may be used as candidate words, e.g., the candidate word corresponding to "harvest" may include "receive" ( equivalent to determining the pinyin of the Chinese character that the word to be corrected contains, based on the determined pinyin, obtaining at least one matching word that matches the pinyin); step 305, if the wrong word corresponds to multiple candidate words, the number of occurrences of each candidate word is calculated separately by the second language model, step 306, selecting at least one candidate word to be determined from the plurality of candidate words based on the number of occurrences of each candidate word ( equivalent to selecting a preset number of matching words as a subset of the candidate words from the obtained at least one matching word).).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. and Okimoto et al. with the Pinyin capabilities of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6, 12 and 21, the combination of McAteer et al., Okimoto et al. and Lui et al. discloses all of the limitations of claims 5, 11 and 20 above. Liu et al. in the combination further discloses:
wherein a matching word in the at least one matching word has a corresponding hot value; the hot value is configured for indicating a frequency of using the matching word; and wherein the selecting predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed comprises: according to a numerical sequence of hot values, selecting the predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed (Paragraphs [0060-0065 and Figure 3, items 305-306 - step 305, if the "Tong word corresponds to multiple candidate words, calculating the number of occurrences of each candidate word separately by the second language model ( corresponding to a matching word of the resulting at least one matching word having a corresponding heat value, the heat value being used to characterize the frequency with which the matching word is used), 306, based on the number of occurrences of each candidate word, selecting at least one pending candidate word from the plurality of candidate words, the number of occurrences of each candidate word may be sorted by its value from large to small, and then the top one or more candidate words may be selected as pending candidate words ( equivalent to selecting a preset number of matching words from the acquired at least one matching word as a subset of pending words in order of magnitude of the heat value).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774), Okimoto et al. (U.S. Patent Application Publication 2008/0167872) and Lui et al.  (U.S. Patent Application Publication 2008/0319738) in view of Lui et al. (Chinese Patent Application Publication 105550173, listed in IDS dated 9/15/2020) .
As per claim 15, the combination of McAteer et al., Okimoto et al. and Liu et al. discloses all of the limitations of claim 8 above. The combination fails to disclose but Liu et al. in the same field of endeavor teaches:
wherein after determining whether a target storage portion comprises a predetermined word collection to be confirmed corresponding to a word to be modified in the word collection to be modified, the method further comprises: in response to determine that the target storage portion excludes the predetermined word collection to be confirmed corresponding to the word to be modified, determining pinyin of Chinese characters comprised in the word to be modified; based on the pinyin, obtaining at least one matching word suited the pinyin; and selecting predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed (Paragraphs [0042] & [0060-0064] and Figure 3, items 304-306 - 304, determining a candidate word corresponding to the erroneous word based on a predetermined rule, the predetermined rule may include at least one of a pinyin rule, a glyph rule, an edit distance rule (since there is no preset set of pending words in the scheme of Lui et al., the feature corresponds to the set of pending words corresponding to the word to be corrected in response to determining that there is no preset set of pending words in the target storage area), when determining a candidate word corresponding to an erroneous word based on a pinyin rule, those words that are the same as the pinyin of the wrong word may be used as candidate words, e.g., the candidate word corresponding to "harvest" may include "receive" ( equivalent to determining the pinyin of the Chinese character that the word to be corrected contains, based on the determined pinyin, obtaining at least one matching word that matches the pinyin); step 305, if the wrong word corresponds to multiple candidate words, the number of occurrences of each candidate word is calculated separately by the second language model, step 306, selecting at least one candidate word to be determined from the plurality of candidate words based on the number of occurrences of each candidate word ( equivalent to selecting a preset number of matching words as a subset of the candidate words from the obtained at least one matching word).).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al., Okimoto et al. and Liu et al. with the Pinyin capabilities of Liu et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see page 10, filed 4/25/2022, with respect to the rejection of claims 1-12 and 14-21 under 35 U.S.C. 112(a) & (b) have been fully considered and are persuasive.  The rejection of claims 1-12 and 14-21 under 35 U.S.C. 112(a) has been withdrawn, as have those rejections under 35 U.S.C. 112(b) that correspond to the same claim language. However, the rejection under 35 U.S.C. 112(b) regarding the limitation “in response to determine to comprise the predetermined word collection” remains in effect.  
Applicant’s arguments, see pages 10-15, filed 4/25/2022, with respect to the rejections of claims 1-12 and 14-21 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okimoto et al.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677